DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 12/8/2020.
The previous rejection under 35 USC 112 A and B are withdrawn in view of Applicant’s arguments and amendments. 
The amended specification filed 12/8/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite as its dependency is missing and therefore unclear.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reizenson (US 6893259 B1) in view of English (US 3840992).
Regarding claim 1, Reizenson discloses a directed jet mouthpiece (20) comprising: at least one mouthpiece trough (28/30) configured to fit over at least a front portion of at least one or more of an upper and a lower dental arch of teeth in a user's 

    PNG
    media_image1.png
    1006
    914
    media_image1.png
    Greyscale

English, however, teaches a directed jet mouthpiece (see Figs. 1-3), comprising a fluidics path between an inlet and a plurality of jet orifices (24) and a plurality of directed jet orifices disposed on a rear surface (e.g. rear compared to a surface in the front of the mouthpiece) in corresponding end regions of the trough (distal ends of 
Regarding claim 2, Reizenson/English discloses wherein the buccal side jet orifices face in a direction of the lingual side vertical member and the lingual side jet orifices face in a direction of the buccal side vertical member (see Reizenson, Fig. 3).  
Regarding claim 11, Reizenson/English (see Reizenson) discloses wherein the at least one fluidics inlet comprises a buccal side fluidics inlet (C) and a lingual side fluidics inlet (D) coupled to at least one fluidics path within the buccal side vertical member (32 in buccal side member) and a fluidics path within the lingual side vertical member (32 in lingual side member), respectively, of the at least one mouthpiece trough.  

    PNG
    media_image2.png
    933
    773
    media_image2.png
    Greyscale
 
Regarding claim 13, Reizenson/English (see Reizenson) discloses wherein the occlusal side horizontal member comprises over mold material of elastomer, further comprising over mold material of elastomer disposed on selective outside surfaces of the buccal and lingual vertical members (e.g. mouthpiece is completely formed of silicone, see col 4 lines 57-60).
Regarding claim 14, Reizenson/English (see Reizenson) further discloses the device comprising a vacuum portion (86) coupled to a dedicated vacuum line (80) disposed in one or more of a buccal side vacuum support member (e.g. where line 82 intersects with buccal wall), and a lingual side vacuum support member (e.g. where line 82 intersect with lingual wall), and which extends through a pass through member (e.g. portions of device which support portion of line 82 between buccal and lingual walls) between the buccal and lingual support members (see above), wherein the pass .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reizenson in view of English further in view of Morgan et al (US 2006/0237020 A1).
 Regarding claim 5, Reizenson/English, as combined above, does not teach wherein the occlusal side horizontal member includes relief holes, each extending through a top and bottom surface thereof.  
Morgan et al, however, teaches a mouthpiece (see Fig. 19) wherein an occlusal side horizontal member (e.g. between walls 90) includes relief holes (220/224) extending through a top and bottom surface thereof (see Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Reizenson/English to include Morgan’s relief holes, as such modification would improve grip on and increase flexibility of the device.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reizenson in view of English, further in view of Bjurhagen (GB 546136).
Regarding claim 12, Reizenson/English, as combined above, does not teach wherein the mouthpiece comprises a plurality of jet to teeth spacing ribs vertically disposed and horizontal spaced apart from one another on adjacent sides of the buccal and lingual side members as required.  
Bjurhagen, however, teaches a mouthpiece (See Figs. 1 and 3) comprising a plurality of mouthpiece to teeth spacing ribs (3, at posterior teeth) vertically disposed and horizontally spaced apart from one another on adjacent sides of the buccal and .
Claims 1-2, 6-10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warren, Jr (US 3379192) in view of English.
Regarding claim 1, Warren discloses a directed jet mouthpiece (11) comprising: at least one mouthpiece trough (area of 11 occupied by tooth 19) configured to fit over at least a front portion of at least one or more of an upper and a lower dental arch of teeth in a user's mouth (see Figs. 1-3), the at least one mouthpiece trough having a buccal-side vertical member (F, see below), a lingual-side vertical member (G) and an occlusal-side horizontal member (H) that extends between the buccal-side and the lingual-side vertical members, wherein the at least one mouthpiece trough includes at least one fluidics inlet (20), a plurality of jet orifices (openings of 26) on both the buccal-side and lingual-side vertical members (see Fig. 3), and at least one fluidics path (22/23/26) disposed between the at least one fluidics inlet and the jet orifices; and a plurality of directed jet orifices (e.g. distal most instances of openings of 26) disposed on a rear surface (rear surfaces on which jet orifices are located; rear compared to a front 

    PNG
    media_image3.png
    434
    500
    media_image3.png
    Greyscale

English, however, teaches a directed jet mouthpiece (see Figs. 1-3), comprising a fluidics path between an inlet and a plurality of jet orifices (24) and a plurality of directed jet orifices disposed on a rear surface (e.g. rear compared to a surface in the 
Regarding claim 2, Warren/English, as combined above, discloses wherein the buccal side orifices face in a direction of the lingual side vertical member and the lingual side orifices face in a direction of the buccal side vertical member (see Warren, Fig. 3).
Regarding claim 6, Warren/English, as combined above, discloses wherein the at least one fluidics path (see Warren, 22/23/26) between the inlet and orifices and directed orifices comprise a buccal spine (22/26, shown to be on buccal portion of mouthpiece, at least in part, see Fig. 3 and above in Warren) in the buccal side vertical member (see above, buccal side member extends vertically at least in part) and a lingual spine (23/26; shown to be on lingual portion of mouthpiece, at least in part, see Fig. 3, Warren) in the lingual side vertical member (see above, lingual side member extends vertically at least in part), each including a principal channel (hollow formed in 22/23 in Warren) that traverses horizontally along the buccal spine and lingual spine, 
Regarding claim 7, Warren/English, as combined above, discloses wherein the secondary channels are spaced apart from one another by a prescribed horizontal distance (see Fig. 2, Warren), and having the orifices (openings in 26, Warren) disposed within.  Warren/English, as combine above, does not explicitly state that the secondary channels include a D shape cross section having the orifices disposed within an inner flat surface thereof as required.  However, the Examiner notes that such modification would merely involve a change of shape and relocation of known parts of a device, which have been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Warren/English, as combined above, to include a D shaped channel with the orifice located within an inner flat surface, as such modification would merely involve a change of shape of a known component and a relocation of parts of a device, which have been held to be routine matters of design choice within the skill of the ordinary artisan (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  
Regarding claim 8, Warren/English, as combined above with respect to claim 7, does not teach at least two orifices disposed on the inner flat surface as required.  However, it is noted that such modification merely involves a duplication of the number of orifices.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to further modify the device of Warren/English, as 
Regarding claim 9, Warren/English, as combined above, teaches wherein the lingual spine (23/26) transitions from a vertical surface to an angled surface between positions that correspond to positions of canine teeth in the user’s mouth (see cross section of shape of spine (22/23) in Fig. 3 (Warren), which has both a vertical surface and transitions to an angled surface along all lengths, meeting the limitations of the claims). 
Regarding claim 10, Warren/English, as combined above, teaches wherein each of the buccal spine and the lingual spine comprise two halves (e.g. proximal and distal halves of portions 22 and 23 respectively) to form a respective spine with the principal channel and the secondary channels corresponding to the at least one fluidics path (see Warren, above).  Additionally, it is noted that the term “bonded together” is deemed a product by process limitation.  As noted in MPEP 2113 product by process limitations are not limited by the steps of the process, only by the structure imparted thereby.  In the instant case, the structure imparted by the bonding process is joined halves of the spine, which Warren/English disclose, meeting the limitations of the claim.  
Regarding claim 13, Warren/English discloses wherein the occlusal side horizontal member comprises over mold material of elastomer, further comprising over mold material of elastomer disposed on selective outside surfaces of the buccal and .
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Briefly, regarding Applicant’s arguments to the combination of Reizenson/English/Morgan, as combined above, the Examiner notes that the arguments are based on a different embodiment of Morgan, which is not relied on.  As clearly indicated above, the Examiner relies on the embodiment of Fig. 19 of Morgan.  Additionally, regarding the arguments to the combination of Reizenson/English/Bjurhagen, the Examiner notes that although the combination is traversed, no specific reasons or arguments are provided as to why one of ordinary skill in the art would not have been motivated to combine the teachings.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection above necessitated by applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 8540660 teaches an intraoral mouthpiece which dispenses a fluid rearward beyond the teeth.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EDWARD MORAN/Primary Examiner, Art Unit 3772